Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 4/22/2022

Claims pending	1-4,9-11,13,15,16,18-27
Claims withdrawn	21-27 and 3,13,20
Claims currently under consideration	1,2,4,9,10,11,15,16,18,19


Priority
This application has a filing date of 08/22/2019 and has PRO 62/721,197 08/22/2018.
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 4/22/2022 is acknowledged.
Claims 21-27 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022
Applicant’s election without traverse of a species of DNA editing reaction without a PAM and with dCas9, cytidine deaminase, detection, spots and a sequencing adapter in the reply filed on 4/22/2022 is acknowledged.
Claims 3,13 and 20 currently stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
In view of fortuitous finding in the prior art, claim 9 drawn to nucleic acids with a pam) is retained for examination) 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,2,4,9,11,15,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komor et al (2016 Nature 533:420-424 – IDS entry 11/6/2019).
Komor et al teach through the document and especially the title and first page including abstract, genome editing without genome cleavage featuring an engineered protein fusion of deactivated Cas9 (dCas9) to a cytidine deaminase. More particularly, in figures 1,2 taken with the method section Komor et al (1) provides a storage medium comprising a plurality of genomic DNA molecules, each such nucleic acid molecule comprising one or more information storage regions, each information storage region comprising a C to U substitution as a write address followed by a protospacer read address and a PAM (protospacer adjacent motif). Komor et al (2) contacts the storage medium in vitro with: (A) a modifying enzyme comprising a DNA binding domain fused to said cytidine deaminase (base editing enzyme) that edits one or more target nucleotides in the write address of the plurality of nucleic acid molecules, and (B) a plurality of guide RNAs (gRNAs), each gRNA comprising said protospacer as a specificity determining sequence (SDS) that is complementary to one type of information storage region in the plurality of nucleic acid molecules. And finally Komor et al perform high-throughput sequencing to detect said substitution (editing). The foregoing reads on claims 1,2,4,9,11,15,16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,9,11,15,16 and 10,18,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Komor et al (2016 Nature 533:420-424 including online methods – IDS entry 11/6/2019) in view of Dounda et al (US PG-Pub 20180273922).
Komor et al is relied upon as above as well as regarding dCas9 of claim 19.
Komor et al do not explicitly teach nucleic acid molecules lacking a PAM and contacting such nucleic acids with a PAMmer of claim 10; nor spots generated by a printing device per inter alia in claim 18.
Like the printing device that generates spots recited inter alia in claim 18 and claim 10, Dounda et al suggest throughout the document and especially the abstract, paragraphs 0003-5 and figure 21, as described in paragraph 0540-1, nucleic acids lacking a PAM, contacting such nucleic acids with a PAMmer and probing spots thereof printed with Northern blot apparatus.
The combination of the Dounda and Komor references suggests Applicant’s elected species. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the PAMmer assay developed by Dounda et al toward nucleic acid editing without cleavage of Komor et al.
One of ordinary skill in the art would have been motivated to e to have applied PAMmer assay developed by Dounda et al toward nucleic acid editing without cleavage of Komor et al for the benefits of precise targeting of PAMless or even single stranded polynucleotides, both advantages noted by Dounda et al in paragraph 0006.
One of ordinary skill in the art would have had a reasonable expectation of success in targeting single stranded or PAMless nucleic acids in the manner of Dounda et a with dCas9 as in Komor et al in view of such experiments in figures 19-20 as described in paragraphs 0532-0535.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639